Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1, 6, 7, 9, 11-13, 15, and 22-23 are cancelled.  Claims 2-5, 8, 10, 14, 16-21, and 24-26 are pending.  Claims 5 and 14 were withdrawn.  Claims 2-4, 8, 10, 16-21, and 24-26 are under examination.  

Priority
This application filed on 8/9/2018 is a national stage application of PCT/GB2017/050394 filed on 2/15/2017, which claims priority from British applications GB1602665 filed on 2/15/2016 and GB1621959.4 filed on 12/22/2016.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed after the mailing date of the non-final rejection on 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant's amendments and arguments filed 04/26/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments/arguments and examiner’s amendments (see below).  The examiner’s amendments and new dependent claim were discussed with Benjamin Prebyl (see below) and were agreed to.  No new matter is added.
Species Election Withdrawn
The species election from 11/4/2019 is withdrawn to rejoin other species as the claims have been found to be in condition for allowance.  Claims 5 and 14 are rejoined.

Terminal Disclaimer
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,695,277 and 10,881,592 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 7/14/2022 and 7/15/2022. Other claims not mentioned here are the same as found in the claim set filed on 4/26/2022. 

Claim 2 reads:
A method for counteracting malodour in a moist environment, providing a mixture comprising 0.1-20 % by weight CB[5], 35-75 % by weight CB[6], 10-45 % by weight CB[7] and 10-30 % by weight CB[8], based on a total weight of cucurbiturils in the mixture, in powder form, adsorbed on a substrate, or in aerosol form, wherein the moist environment at the interface with the mixture is air with a relative humidity higher than 40%, and wherein formation of the aerosol form disperses the cucurbiturils into the moist environment.

Claim 10 reads:
A method for counteracting malodour in a moist environment, providing a mixture of two or more cucurbiturils comprising CB[6] and one or more cucurbiturils selected from CB[5], CB[7] and CB[8] in powder form, adsorbed on a substrate, or in aerosol form, wherein the moist environment at the interface with the mixture of two or more cucurbiturils is air with a relative humidity higher than 40%, wherein formation of the aerosol form disperses the cucurbiturils into the moist environment, and wherein the concentration of CB[6] in the mixture is from 45% to 50% by weight, based on the total weight of cucurbiturils in the mixture.



Claim 19 reads:
The method according to claim 2 for counteracting one or more malodours selected from nitrogen- and sulphur-containing molecules; allyl amine; methyl amine; ethyl amine; cyclobutyl amine, cyclopentyl amine; cyclohexyl amine; cycloheptyl amine; isopropylamine; butylamine; dibutylamine; dimethyl ethanolamine; methyl ethanolamine; diethyl ethanolamine; diethylamine; dipropyl amine; diiso-propylamine; dimethyl acetamide; ethyl methylamine; ethyl propylamine; trimethyl amine; triethylamine; ethylene diamine; propylene diamine; tetramethylenediamine; ethylene imine; morpholine; ethyl morpholine; pyrrolidine; methyl ethyl pyridine; pyridine; vinyl pyridine; skatole; indole; cadaverine; hydrogen sulphide; allyl disulphide; ethyl isothiocyanate; allyl isothiocyanate; allyl mercaptan; allyl sulphide; diallyl sulphide; dimethyl disulphide; dimethyl trisulphide; diethyl sulphide; butyl sulphide; diethyl trisulfide; ethyl methyl disulphide; phenyl sulphide; ethyl mercaptan; amyl mercaptan; isoamyl mercaptan; butyl mercaptan; isobutyl mercaptan; dodecyl mercaptan; carbon disulphide; dimethyl trithiocarbonate; thiophenol mercaptan; oxygen-containing five-member ring molecules; sotolone; nor-sotolone; saturated and unsaturated alkyl and hydroxyalkyl carboxylic acids; acetic acid; propionic acid;, butyric acid; iso-valeric acid; n-valeric acid; 2-methyl-butyric acid; 3-methyl-2-hexenoic acid; and 3-methyl-3-hydroxy hexanoic acid.

Claim 21 reads:
A method for counteracting malodour in a moist environment, providing a mixture comprising 0.1-20 % by weight CB[5], 35-75 % by weight CB[6], 10-45 % by weight CB[7] and 10-30 % by weight CB[8], based on a total weight of cucurbiturils in the mixture, in powder form,
adsorbed on a substrate, or in aerosol form, wherein the moist environment at the interface
with the mixture is air with a relative humidity higher than 40%, wherein the-formation of the aerosol form disperses the cucurbiturils into the moist environment, and wherein the mixture is a component of a product.

New Claim to be added by examiner’s amendment-
Claim 27 reads:
The method according to claim 2 for counteracting one or more malodours selected from urine, fishy, musty, ammoniacal, fecal, semen, rotten egg, putrid, garlic, mustard, sulphurous, onion, skunk-like, and sweet.

Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate methods of counteracting malodours in moist environments (interface is air with humidity higher than 40%) as provided in the instant claims with compositions that have cucurbituril mixtures of the instant claims.  The closest prior art of Kim et al provides for a formulation that needs to have 45% to 100 wt% of CB[7] based on total weight of the cucurbiturils.  Kim limits the amount of the other cucurbiturils mentioned (other than CB[7]) to 0 to 35 wt% based on the total weight of cucurbiturils (n = 4 to 6 and 8 to 20 in an amount of 0 ~ 35%).  The method of using the mixtures mentioned in instant claims 2 and 21 are not taught or motivated by Kim.  Examples 3 and 5 (see example 1) of the instant specification recognize and advantage of using other compositions of cucurbiturils over ones with primarily CB[7].  

Conclusion
Claims 2-5, 8, 10, 14, 16-21, and 24-27 are allowed with examiner’s amendments listed above.   Note claim 27 is a new claim being added in the above examiner’s amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613